Citation Nr: 0015798	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active duty for training from January to 
July 1958 and served on active duty in March and April 1961 
and from October 1961 to August 1962, died in January 1998.

This appeal arises from an April 1998 rating decision which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The cause of the veteran's death in January 1998 was 
reported to be cardiac arrest due to respiratory failure.

2.  A physician has indicated that he is of the opinion that 
the veteran's death was due to central nervous system 
respiratory failure and cardiac arrest and was secondary to 
severe hyponatremia followed by hypernatremia and that the 
severe hypernatremia was a direct result of the medications 
the veteran was taking to control his service-connected 
psychiatric disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In the instant case the appellant has contended that it was 
the medication used to treat the veteran's service-connected 
disability which caused his death.  The record reflects that 
the veteran was service-connected for schizophrenic reaction, 
paranoid, and a 50 percent disability evaluation was in 
effect at the time of his death.  The record shows that the 
veteran had been on various medications for treatment of this 
disability for more than thirty-five years before his death.  
Craig N. Bash, M.D., in a January 2000 statement, indicated 
that he had reviewed the veteran's claims file.  Dr. Bash 
stated that it was his opinion that the veteran's death was 
directly related to the medications he was taking to control 
his service-connected disability.

The Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the 
appellant's claim is well-grounded, and the appellant's 
initial burden has been met, and VA is obligated under 
38 U.S.C. § 5107(a) to assist the appellant in developing the 
facts pertinent to the claim.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

While Dr. Bash reported that he had reviewed the veteran's 
claims file, the current record may not include all of the 
medical records covering the veteran's treatment as it does 
not appear that treatment records were requested from E. 
Freeman Smith, M.D.

Based upon the above, the Board is REMANDING the appellant's 
claim to the originating agency for the following action:

1.  The originating agency, after 
obtaining appropriate authorization, 
should request the veteran's treatment 
records from Dr. Smith.  All documents 
obtained should be associated with the 
claims file.

2.  Upon completion of the above, the 
originating agency should refer the 
claims file to a board of two VA 
neurologists.  The physicians are 
requested to review the  claims file, 
including the VA treatment records, the 
private medical records and the January 
2000 report from Dr. Bash.  Based on a 
comprehensive review of the record, the 
physicians should proffer an opinion, 
with supporting analysis, as to whether 
it is at least as likely as not that the 
medications which the veteran was taking 
for his service-connected psychiatric 
disability either caused or materially or 
substantially contributed to his death.

3.  When the above development has been 
completed the originating agency should 
review the appellant's claim.  If the 
determination made remains unfavorable to 
the appellant, a supplemental statement 
of the case which provides a summary of 
the evidence received since the most 
recent supplemental statement of the case 
should be issued to the appellant and her 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the appellant until she receives 
further notice.  The purpose of this REMAND is to obtain 
additional medical information and ensure all due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 


